Case: 15-20307      Document: 00513537496         Page: 1    Date Filed: 06/07/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                      No. 15-20307                                 FILED
                                                                                June 7, 2016
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk

                                                 Plaintiff-Appellee

v.

LARRY MAURICE FAVORITE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-747-2


Before REAVLEY, HAYNES, HIGGINSON, Circuit Judges.
PER CURIAM: *
       A jury convicted Larry Maurice Favorite of conspiracy to possess with
intent to distribute and possession with intent to distribute 500 grams or more
of a mixture or substance containing methamphetamine. The district court
sentenced Favorite to 210 months of imprisonment to be followed by a five-year
term of supervised release, and Favorite timely appealed. He has requested
that we take judicial notice of two documents filed in the case of his
codefendant Juanita Velasquez, and that motion is granted.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20307    Document: 00513537496      Page: 2   Date Filed: 06/07/2016


                                 No. 15-20307

      The sole issue in this appeal is whether the Government violated
Favorite’s rights by substantially interfering with Velasquez’s decision
whether to testify at Favorite’s trial. Velasquez, who is Favorite’s mother,
signed a plea agreement three days prior to the start of Favorite’s trial. That
plea agreement included, inter alia, a factual stipulation that Favorite was
involved in the offense and believed that he and Velasquez were transporting
drugs. When Favorite subpoenaed Velasquez to testify on his behalf, the
Government admonished Velasquez’s counsel of the potential negative
consequences her testimony could have if the Government deemed the
testimony to be untruthful.       Ultimately, Velasquez invoked her Fifth
Amendment right against self-incrimination and refused to testify at
Favorite’s trial.
      A review of the hearing held on this matter shows that Velasquez stated
that she had not been threatened by anybody from the Government that she
would receive a higher sentence if she were to testify. In fact, she decided to
go against the advice of her own attorney and testify for Favorite in spite of
understanding the possible ramifications of her testimony. Velasquez reversed
course and decided not to testify only after questioning by her own attorney, a
statement by the district court that her testimony could have “potential
downsides,” and a statement by Favorite’s counsel that he would not wish to
see Velasquez subject herself to a higher sentence just to testify for Favorite.
      Favorite points to a motion later filed by Velasquez seeking new counsel
for appeal on the grounds that her counsel never communicated with her or
explained her criminal proceedings to her as evidence that Velasquez’s decision
not to testify may not have been adequately informed. But Velasquez’s motion,
which was granted, complained only about her counsel’s lack of communication
regarding her own plea. The record in this case reflects that Velasquez’s



                                        2
    Case: 15-20307      Document: 00513537496    Page: 3   Date Filed: 06/07/2016


                                  No. 15-20307

counsel did in fact communicate with her regarding her decision whether to
testify at Favorite’s trial.
      To prevail on a claim of substantial interference with a witness, a
defendant must show a “causal connection” between the Government’s action
and the witness’s decision not to testify. United States v. Anderson, 755 F.3d
782, 792 (5th Cir. 2014) (internal quotation marks and citation omitted). The
district court found that there was no substantial interference, and our review
of the record leads us to conclude that the district court’s factual determination
was not clearly erroneous. See Anderson, 755 F.3d at 792; United States v.
Thompson, 130 F.3d 676, 686-87 (5th Cir. 1997).
      AFFIRMED.




                                        3